Citation Nr: 0432936	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-07 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Recognition as a surviving spouse.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from January 1941 to December 
1945.  He died on December [redacted], 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the appellant failed to appear for a 
hearing at the RO in July 2002.  In her substantive appeal, 
VA Form 9, received in June 2002, the appellant indicated 
that she desired a travel board hearing.  She failed to 
appear for a scheduled travel Board hearing in March 2003.  
No good cause having been shown for her failure to report, 
the hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(b) & (d) (2003).  

This case has previously come before the Board.  In June 
2003, the Board remanded the matter to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in May 1945.

2.  The veteran and the appellant separated in July 1945.  

3.  The appellant stipulated to a divorce in the August 1945 
Interlocutory Judgment of Divorce.  

4.  The veteran died in December 1945.  

5.  The appellant did not continuously cohabit with the 
veteran.  


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for purposes of VA benefits.  38 U.S.C.A. §§ 
101, 103 (West 2002); 38 C.F.R. §§ 3.1(d), 3.50, 3.53, 3.55 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background


A marriage certificate reflects the appellant and the veteran 
were married in May 1945.  

A complaint for divorce filed by the veteran in July 1945, 
notes the date of separation was in July 1945.  The complaint 
alleges the appellant had inflicted mental cruelty and 
suffering on the veteran.  The veteran requested a divorce.  

An Interlocutory Judgment of Divorce, entered in August 1945, 
notes the parties had stipulated to the divorce.  The 
Judgment notes the after one year of entry of the 
Interlocutory Judgment, a Final Judgment dissolving the 
marriage between the appellant and the veteran would be 
entered.  

A service department record reflects the veteran died in a 
plane crash.  

The original, typed death certificate, received in June 1946, 
shows the veteran died in December 1945.  His marital status 
is noted to be "Single Divorced."  The entry lines for the 
name and age of wife are blank.  

In a January 1946 claim, the appellant asserted that she was 
the veteran's widow.  She indicated that she and the veteran 
had not lived together continuously from the date of marriage 
to the date of his death.  She stated that they had been 
separated since August 1945 due to illness.  

A September 1946 letter from the AOJ to the veteran's mother 
requests further information in regard to her statement that 
the veteran was divorced.  In a November 1946 response, the 
veteran's mother stated that the appellant had remarried [redacted] in August 1946.  

By letter received in December 1958, the appellant stated 
that she was the veteran's widow.  In January 1959, the 
appellant was advised that she was not named as a beneficiary 
on the veteran's life insurance policy.  

In December 1988, the appellant submitted a handwritten copy 
of a death certificate.  The document notes the veteran's 
marital status at the time of death was "Single."  The 
entry lines for the name and age of wife are blank.  

In a VA Form 21-8796, received in December 1988, the 
appellant stated the date of her marriage to [redacted] was in 
August 1946.  A Decree of Dissolution of marriage, received 
in December 1988, reflects that the appellant and [redacted]were 
divorced in September 1974.  A certificate of death, received 
in February 1992, reflects that [redacted]died in October 1987.  

In April 1989, the appellant asserted that the death 
certificate showing that the veteran was "single" at the 
time of death was incorrect.  She stated that the veteran's 
mother had made an error.  

In affidavits received in October 1999, [redacted]stated that she 
had known the appellant since October 1943.  She stated that 
the appellant and the veteran were married from May [redacted], 1945 
until the date of the veteran's death on December [redacted], 1945.  
[redacted]stated that the appellant, his sister, was married to 
the veteran from May [redacted], 1945 until the date of his death in 
December 1945.  

In an October 1999 statement in support of the claim, the 
appellant stated that she had been married to the veteran 
from May 1945, until the time of his death in December 1945.  
She asserted the veteran's mother had falsified the death 
certificate to reflect that he was "single."  She related 
that she did not want to involve people living in the 
community in which she and the appellant were known as man 
and wife.  

In correspondence received in December 1999, the veteran's 
sister stated that the veteran told his mother that he was 
getting a divorce from the appellant due to the appellant's 
infidelity.  She stated that her mother had not falsified the 
death certificate.  She related that her mother believed the 
veteran was divorced.  

In affidavits received in January 2001, [redacted]stated that the 
appellant, his sister was married to the veteran from May 
1945 until the time of his death in December 1945.  [redacted]
stated that the appellant, her sister-in-law, had been 
married to the appellant from May 1945 until the time of his 
death in December 1945.  

A May 2001 Certificate of the Clerk of the Court notes that a 
Petition for Divorce had been filed in July 1945.  The Clerk 
stated that an "Interlocutory Judgment of Marriage" was 
filed.  The clerk noted that no final judgment had been 
entered.  

In a notice of disagreement, received in February 2002, the 
appellant stated that at the time of the veteran's death, she 
and the appellant were living apart due to financial 
difficulties.  She asserted that the divorce had not become 
final.  

In June 2002, the appellant stated that she and the veteran 
had not lived together continuously.  She stated that she had 
relocated after the divorce was filed due to emotional 
anguish and trauma from the divorce, and financial problems.  
She stated that she had not been unfaithful to the veteran.  

VCAA

Pelegrini v. Principi, 18 Vet. App. 112 (2004) held that 
where the VCAA notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  It indicated, however, that the appellant had 
the right to VCAA content-complying notice and proper 
subsequent VA process.  In this case, the Board notes that 
the decision and statement of the case preceded issuance of 
the VCAA letter in June 2003.  The AOJ, however, has made 
repeated requests to the appellant in an attempt to obtain 
evidence in support of her claim, to include requests in 
September 1999, November 1999, and February 2001.  In 
February 2002 and April 2002, the appellant requested that 
the case be expedited.  In the June 2003 Board remand, the 
appellant was invited to provide additional, specific 
evidence in support of her claim.  Any further action in 
regard to VCAA would be an exercise in futility and a waste 
of limited government resources.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
record shows that the appellant was notified in the February 
2002 decision of the reasons and bases for the decision.  She 
was further notified of this information in the April 2002 
statement of the case.  The Board concludes that the 
discussions in the February 2002 rating decision and in the 
statement of the case, which were sent to the appellant, 
informed her of the information and evidence needed to 
substantiate the claim.  By letter dated in June 2003, she 
was advised of the evidence she needed to submit to 
substantiate her claim, VA's duty to notify her about her 
claim, VA's duty to assist in obtaining evidence for her 
claim, what the evidence must show to substantiate her claim, 
what information or evidence was needed from her, what she 
could do to help with her claim, and what VA had done to help 
with her claim.  She was invited to submit additional 
evidence in the June 2003 Board remand.  By letter dated in 
July 2003, she was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The appellant 
has not identified any available unobtained evidence that 
might aid her claim.  The Board notes she failed to appear 
for scheduled hearings.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
appellant.  

Criteria

The term surviving spouse means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases 

not involving remarriage) has not since the death of the 
veteran, and after September 19, 1962, lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  38 U.S.C.A. § 101(3) 
(West 2002); 38 C.F.R. § 3.50 (2003).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or, 
procured by, the veteran without the fault of the surviving 
spouse.  Temporary separations which ordinarily occur, 
including those caused for the time being through fault of 
either party will not break the continuity of cohabitation.  
38 C.F.R. § 3.53(a) (2004).  The statement of the surviving 
spouse as to the reason for the separation will be accepted 
in the absence of contradictory information.  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason, which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.   38 C.F.R. § 3.53(b).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004).  

On or after October 1, 1998, remarriage of the surviving 
spouse of a veteran shall not bar the furnishing of DIC 
benefits to such person as the surviving spouse of the 
veteran if the remarriage has been terminated by death or 
divorce.  38 U.S.C.A. § 103(d)(2); 38 C.F.R. § 3.55(a)(3) 
(2004).

Analysis

Initially, the Board notes that the appellant's claim for VA 
benefits (death pension or dependency and indemnity 
compensation (DIC)) has been previously denied by the AOJ.  
The Court has held that when there is an intervening change 
in the law or regulations creating a new basis for 
entitlement to benefits, the appellant's claim under the 
liberalized regulations is a claim separate and distinct from 
the claim previously and finally disallowed prior to the 
liberalizing regulation.  See Spencer v. Brown, 4 Vet. App. 
283 (1993).  There have been changes to the regulations 
pertinent to this case warranting readjudication.  

The appellant contends that she is the veteran's surviving 
spouse.  Essentially, she asserts that there was no final 
Judgment of Divorce and that she and the veteran cohabited 
continuously until the time of his death.  

Initially, the Board notes that remarriage is not a bar to 
death benefits to such person as the surviving spouse of the 
veteran if the remarriage has been terminated by death or 
divorce.  38 U.S.C.A. § 103(d)(2); 38 C.F.R. § 3.55(a)(3) 
(2004).  The records reflect that the appellant was divorced 
from [redacted]in August 1974, and that that husband is deceased.  

In this case, the evidence shows that the appellant and the 
veteran were married in May 1945.  A review of the pertinent 
evidence shows that the veteran filed a complaint for divorce 
in July 1945, and an Interlocutory Judgment of Divorce was 
entered in August 1945.  The Board notes that the original 
death certificate, received in 1946, states that the veteran 
was divorced at the time of his death, while the one 
submitted by the appellant in 1988, reflects he was single.  
Regardless of the difference, neither reflects reconciliation 
between the veteran and appellant.  

Regardless of the status of the divorce, there was no 
continuous cohabitation between the appellant and the 
veteran.  As noted, the complaint for divorce reflects that 
the appellant and the veteran were separated in July 1945.  
There is no indication that the appellant and the veteran 
lived together continuously following the separation.  The 
Board notes that the appellant has provided various accounts 
as to the reason for separation.  For example, in January 
1946 she stated that she did not live with the veteran due to 
illness.  In correspondence received in February 2002, she 
stated that she had not lived with the veteran for financial 
reasons.  In June 2002, she stated the separation was due to 
her mental anguish as a result of the divorce.  The Board 
notes that the veteran asserted mental cruelty on the part of 
the appellant and the veteran's sister referenced infidelity.  
The August 1945 Interlocutory Judgment of Divorce clearly 
states that the appellant stipulated to the divorce.  Based 
on a review of the entire record, the Board finds that the 
appellant and the veteran did not continuously cohabit from 
the time of marriage in May 1945 until the date of the 
veteran's death in December 1945.  While lay statements note 
that the appellant and the veteran were married until the 
time of his death, none of the statements state that the 
appellant and the veteran continuously cohabited until the 
time of his death.  There is no credible evidence of 
continuous cohabitation from the date of marriage in May 1945 
until the time of the veteran's death in December 1945.  Her 
reports of the reasons for separation, to include illness, 
financial difficulties, and mental anguish, are in stark 
contrast to the veteran's contemporaneous statements that the 
break in the marital relationship was due to fault on the 
part of the appellant.  The Board finds the contemporaneous 
record to be far more probative than remote, conflicting 
statements advanced in support of a claim for benefits.  The 
Board finds that the divorce was not final.  There was, 
however, a lack of continuous cohabitation and such was not 
caused by fault on the part of the veteran, and the 
separation was not temporary.  Her assertions for the reasons 
for the separation are not credible and contradicted by the 
more probative Interlocutory Judgment of Divorce.  Her 
actions showed intent to desert the veteran.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  








ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse is denied.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



